DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (Chinese Patent Publication No. CN 1182083 C).

In regard to claim 1, Liao discloses a fertilizer composition comprising 8-10% protocatechuic acid, nitrogen (e.g. nitric acid, ammonium) and water (e.g. liquid mixture).

In regard to claim 6, Liao discloses a fertilizer further comprising iron (e.g. ferric sulfate), copper (e.g. copper sulfate), zinc (e.g. zinc sulfate), manganese (e.g. manganese sulfate) and magnesium (e.g. magnesium sulfate) [Claim 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (US Patent Publication No. 2016/0007615 A1).

In regard to claims 1 and 21, Romero et al. is directed to an extract (e.g. fertilizer composition) comprising, preferably, 0.5-5% protocatechuic acid [Paragraph 0040] (in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists), wherein the composition is a liquid aqueous mixture [Paragraph 0039], further comprising monosaccharides such as (nitrogen-containing) glucosamine [Paragraph 0075].

In regard to claim 26, and the composition further comprises agricultural by-product (e.g. extract of percolation coffee pulp and/or coffee husk) [Paragraph 0037].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (Chinese Patent Publication No. CN 1182083 C).

In regard to claim 7, Liao discloses a fertilizer further comprising iron (e.g. ferric sulfate), copper (e.g. copper sulfate), zinc (e.g. zinc sulfate), manganese (e.g. manganese sulfate) and magnesium (e.g. magnesium sulfate) [Claim 1]. Within the weight percentages disclosed in Liao’s Claim 1:

    PNG
    media_image1.png
    123
    571
    media_image1.png
    Greyscale
it would have been obvious to one of ordinary skill in the art that the molality of the protocatechuic acid is at least 2 times higher than molality of iron, copper, zinc, manganese, and magnesium combined.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.

Applicant argues (Pgs. 5, 7) Romero does not disclose a fertilizer composition. This argument is not persuasive. This limitation is considered an intended use recitation and does not distinguish from the prior art composition. In this case, prior art structure is capable of performing the intended use (e.g. as a fertilizer) and therefore meets the claim.

In response to applicant's argument (Pg. 6) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., nitrogen fertilizer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims require “a composition comprising […] nitrogen”. Romero et al. disclose a composition comprising monosaccharides such as (nitrogen-containing) glucosamine [Paragraph 0075] and is considered to meet this claim limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        February 14, 2022